BAILEY, District Judge.
Upon consideration of the emergent motion of the plaintiff to be excused, on the ground of foreign law or foreign privilege, from answering, through Hans Sturzenegger, the questions which this Court, by order dated November 7, 1949, directed that Hans Sturzenegger answer, and after hearing the parties, it is hereby
Ordered that the motion of the plaintiff be and it is hereby denied and that the said questions be answered. The ground for this order is not that the questions have been ordered to be answered, but that foreign law or foreign privilege is not a valid excuse for a refusal to answer the questions.